 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGER GIFFORD,                                   No. 2:16-CV-0596-JAM-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    HORNBROOK FIRE PROTECTION
      DISTRICT, et al.,
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding pro se, brings this civil action. On March 18, 2020,

19   the Chief District Judge issued General Order 612 in light of the COVID-19 virus outbreak. That

20   order provides in relevant part:

21                          All of the court’s civil matters will be decided on the papers, or if
                    the assigned Judge believes a hearing is necessary, the hearing will be held
22                  by telephone or videoconference. This applies to all matters including
                    motion hearings, case management conferences, pretrial conferences, and
23                  settlement conferences.
24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
 1                 Pursuant to General Order 612, the hearing set for April 22, 2020, before the

 2   undersigned in Redding, California, on defendants’ motion to dismiss is hereby vacated and

 3   defendants’ motion is submitted on the papers. Opposition to defendants’ motion is due by April

 4   8, 2020. Defendants’ reply is due by April 15, 2020. The Court will address defendants’ motion

 5   upon completion of briefing.

 6                 IT IS SO ORDERED.

 7

 8   Dated: March 23, 2020
                                                         ____________________________________
 9                                                       DENNIS M. COTA
10                                                       UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
